The plaintiff’s motion for a review of the trial court’s order terminating the stay of execution in the appeal from the Superior Court in New Haven County is granted and the relief sought therein is denied by the court.
The motion by Peter A. Kelly, counsel for the minor child, for a review of the trial court’s order terminating the stay of execution in the appeal from the Superior Court in New Haven County is granted and the relief sought is denied by the court.
The plaintiff’s motion to amend his appeal from the Superior Court in New Haven County is granted by the court.
The defendant’s motion to strike the plaintiff’s motion to amend his appeal from the Superior Court in New Haven County is denied by the court.